DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 7/15/20. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Line 7 recites the claim element “root” which should read “robot”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7 and 10 recite the limitation "a new node.”  It is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-10, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply gathering and processing data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Simply including the usage of a controller does not provide any significant improvement to overcome the rejection
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as that in claims 8 and 11 where the robot controls a wheel to move the robot or some other physical control function may overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kong et al. (US 2010/0070078).

Regarding claim 1, Kong discloses an apparatus and method for building a map including a mobile robot comprising: a wheel configured to move a main body of the mobile robot (¶30); 
a sensor configured to collect sensor data regarding a distance from the main body to at least one object in a region outside the main body; and a controller configured to (¶29 - an image obtainer 120, a sensor 130 and a controller 150): 
create node data associated with a plurality of nodes corresponding to locations in the regions where the sensor data is collected by the sensor (Fig. 3 and ¶57-59 – path points corresponding to the recited plurality of nodes), 
create a map of the region based on the sensor data and the node data (Fig. 3 and ¶57-59 – feature map corresponding to the recited map of the region based on sensor data and node data), 
create first map data identifying a path through at least one of the nodes based on the node data (Fig. 3 and ¶57-59 – feature map based on current position), 
update the map based on the first map data to include an indication of the path (Fig. 3 and ¶57-60 – update the position information of features using the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features to generate a moving path), and 
perform image-processing to the updated map to create second map data to identify another location in the region that is not represented in the node data for collecting additional sensor data by the sensor (Fig. 3 and ¶57-60 – determine destination 301 in an unknown region corresponding to the recited identify another location in the region that is not represented in the node data in order to extract features from images obtained while traveling along the exploration path).

Regarding claim 2, Kong further discloses the node data for one of the nodes includes coordinate value for a location of the node and a data value for each of the plurality of movement directions (¶32-34 and ¶58 – movement amounts, directions, and angles are mapped into a two dimensional coordinate space to determine extracted points in the map).

Regarding claim 3, Kong further discloses the data value regarding one of the plurality of movement directions is set to one of (Fig. 3 and ¶57-60 – the mobile robot 100 building a map determines a destination 301 and potential intermediate path points extending from the current position to the destination, the “one of” claim element only requires one of the following to be present in order to teach the claim) 
a first particular data value indicating that the movement direction is an open movement direction in which the mobile robot is able to travel from the node (¶58 - a point between an unknown region and an empty region having no obstacles in the obstacle map 10), 
a second particular data value indicating that the mobile robot is unable to travel in the movement direction from the node (¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction), or 
a third particular data value indicating that another one of the nodes is positioned in the movement direction from the node (¶57-59 – intermediate points corresponding to the recited another node positioned in the movement direction from the node).

Regarding claim 4, Kong further discloses the controller creates the map within a sensing range of the sensor based on the coordinate value for the node location while creating the node data (¶38 - builds an obstacle map on the basis of obtained obstacle detection information (or an obstacle detection sensor value) corresponding to the recited creating a map within the sensing range of the sensor in a grid map corresponding to the recited coordinate value for a location).

Regarding claim 5, Kong further discloses a memory configured to store the node data, the first map data, the map, and the second map data (¶79).

Regarding claim 6, Kong further discloses at least one camera to acquire an external image of the main body, wherein the controller extracts a feature from the external image (Fig. 1 and ¶59 - the mobile robot 100 may extract features from images where image obtaining unit corresponding to the recited camera), 
maps the feature to the second map data (¶70-72 - On the basis of the amount of change in posture, images, and obstacle detection information obtained while the mobile robot 100, the feature map which has been built since step 620 are updated (S650)), and 
determines a location of the mobile robot based on the feature mapped to the second map data (¶59 - the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features).

Regarding claim 7, Kong further discloses determines whether at least one open movement direction is present among the plurality of movement directions based on the node data, generates a new node to the node data if at least one open movement direction is present among the plurality of movement directions, determines one of the open movement directions as a traveling direction in which the main body of the moving robot moves (¶57-60 - The destination 301 may be a point between an unknown region and an empty region having no obstacles in the obstacle map 10 being built where destination point having no obstacles corresponding to the recited new node in an open movement direction), 
determines whether at least one of the nodes is to be update based on the node data if the open movement direction is not present among the plurality of movement directions (¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction where path to avoid obstacle includes the updated node data), and 
creates the first map data including at least one of the nodes based on the node data none of the nodes is to be updated (Fig. 3 and ¶57-60 – building a map utilizing a point between an unknown region and an empty region having no obstacles in the obstacle map 10 being built corresponding to the recited no node update is needed).

Regarding claim 8, Kong further discloses the controller controls the wheel such that the mobile robot moves to one of the nodes to be updated, and the data values for the one of the nodes to be updated is set to the first data value indicating the open movement direction (Fig. 3 and ¶57-60 – mobile robot 100 generates an exploration path, corresponding to the recited data values to be updated, which includes the positions, e.g., positions in a two-dimensional space in which the mobile robot moves in an open movement direction, corresponding to the recited control the wheels to move the robot, of the searched features 302, 303, 304 and 305 as intermediate path points and extends from the current position to the destination ).

Regarding claim 9, Kong further discloses determines a first subset of the plurality of movement directions in which the mobile robot is able to travel (¶58 – intermediate points corresponding to the recited first subset of the plurality of movement directions in which the mobile robot is able to travel), 
determines a second subset of the plurality of movement directions in which the mobile robot has already traveled (¶32 – position planning based on a moved distance and direction corresponding to the recited movement directions in which the mobile robot has already traveled), and 
determines the traveling direction as one of the plurality of movement directions, that is included in the first subset and not included in the second subset (Fig. 3 and ¶57-60 – element 310 discloses selecting a movement direction that has not already been explored).

Regarding claim 10, Kong further discloses the controller determines whether the traveling direction corresponds to an open movement direction, and generates a new node if the traveling direction does not correspond to the open movement direction (¶65 - position 411 of features overlaps an obstacle, a path for avoiding the obstacle may be generated as shown in the space 430, where creating a path to avoid an obstacle teaches that there is an obstacle that makes the robot unable to travel in that direction where path to avoid obstacle includes the new node avoiding the obstacle in the direction that is not open).

Regarding claim 11, Kong further discloses the controller determines whether only the traveling direction, among the plurality of movement directions, corresponds to the open movement direction, controls the wheel such that the mobile robot moves in the traveling direction, without creating the new node, if only the traveling direction is the open movement direction (Fig. 3 and ¶57-60 – element 310 discloses selecting a movement direction in a traveling direction out of a plurality of movement directions for moving the robot without creating new nodes), and 
creates the new node if at least one of the plurality of movement directions that differs from the traveling direction corresponds to the open movement direction (Fig. 3 and ¶57-60 – creating potential intermediate points in movement different movement directions from the traveling direction when other options are open).

Regarding claim 12, Kong further discloses the controller updates data values of each of the nodes included in the node data for the plurality of movement directions when the new node is created (Fig. 3 and ¶57-60 – intermediate positions are updated based on extracted feature information in a plurality of movement directions).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2010/0070078), as applied to claim 5 above, further in view of Kong et al. (US 2011/0137461), herein “Kong ’11”.

Regarding claim 13, Kong further discloses the controller divides the map created based on the sensor data into a first region which is an empty space according to the sensor, a second region which is a space in which an obstacle is present according to the sensor, and a third region which is not sensed by the sensor (Fig. 3 discloses different regions including white corresponding to the recited first region, black corresponding to the recited second region and grey corresponding to the recited third region), 
updates the map, while moving along the path, to create the second map data (Fig. 3 ¶57-60 and ¶72 – update the position information of features using the position information of the mobile robot 100 which is estimated using previously registered position information of the features and the currently extracted features to generate a moving path).
While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 discloses a mobile robot movement system including to generate a boundary line between the first region and the third region (¶6 and ¶37 - selected from boundaries between the unknown area and the empty area), 
selects an optimal boundary line from one or more boundary lines (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width), 
performs path planning up to the optimal boundary line (¶37 - the mobile robot 100 may set at least one goal point through various methods and move along a path leading to the set goal point).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 14, Kong further discloses the controller completes the creation of the second map data and stores the second map data in the memory when no boundary line is present in the second map data (¶50-51 -  When it is determined that features extracted at the current time t are the same as features extracted at a previous time t-1, the feature processor 196 updates the positions of the previous features using the currently extracted features and stores other features in the storage 198 as new features).

Regarding claim 15, Kong further discloses the controller, when performing the image processing, assigns colors of each region such that a difference between the color of the first region and the color of the third region is greater than respective differences between the color of the second region and colors of the first and the third regions (Fig. 3 discloses different regions including white corresponding to the recited first region, black corresponding to the recited second region and grey corresponding to the recited third region where grey is closer to both black and white than black is to white), and 
While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses identifies a line segment between the first region and the third region, and determines the line segment as the boundary line (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 16, While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses the controller compares a length between the first region and the third region and a width of the mobile robot, and selects the line segment when the length between the first region and the third region is greater than the width of the mobile robot (¶37 - selected from boundaries between the unknown area and the empty area and has a width larger than a predetermined width).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 17, While Kong does disclose a destination including a border (Fig. 3) as well as performs image-processing (¶57-60) it does not explicitly disclose a system of generating and selecting boundaries.
However, Kong ’11 further discloses the optimal boundary line is one of the one or more boundary lines having a largest a cost value, among cost values for the of the one or more boundary line, and the cost values are calculated based on first information on an environment acquired at one of the one or more boundary lines and second information which is information on a distance to the boundary line (¶30-37 – boundary selected is determined based on meeting a predetermined width and is the closest, while it does not explicitly disclose selection based on a cost value analysis, selecting based on appropriate width and closest point is inventively the same as utilizing a cost value based on environmental information of at the boundary line and distance to the boundary line).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 19, Kong further discloses the controller sets a center point of the optimal boundary line and creates a path from a current location to the center point to perform the path planning (Fig. 3 element 301 discloses a center point on the boundary and a path from the current to that point.  The combination of the selection of the optimal boundary of Kong ’11 and the exploration planning of Kong fully disclose all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong with the boundary route planning system of Kong ’11 in order to allow a mobile robot 100 may escape from the current space to the next space based on known and unknown areas (Kong ’11 - ¶47).

Regarding claim 20, Kong further discloses the controller controls the mobile robot to create a grid wave, and creates the path within a space in which the grid wave reaches (¶38 – map is a grid map where the path is created in the map, specification ¶235 teaches the grid wave refers to own Fig. 11 which is disclosed by Kong Fig. 3).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2010/0070078) in view of Kong et al. (US 2011/0137461), herein “Kong ’11”, as applied to claim 17 above further in view of Englard et al. (US 2019/0113927).

Regarding claim 18, Kong does not explicitly utilize a cost/weight value assessment for path planning however Englard discloses an autonomous mapping vehicle including the cost values are determined based on a weight function regarding the first information and the second information (¶158 - the costs may be weighted based on the route or route portion).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the map making system of Kong in view of Kong ’11 with the route planning cost analysis of Englard in order to generate final decisions that cause the autonomous vehicle to maneuver from a number of different self-driving concurrent candidate decisions (Englard - ¶39).






Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. (US 2008/0273791) discloses a system of forming a grid map based on grid points and extracted identified features (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665